IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Annamma Jacob,                            :
                          Petitioner      :
                                          :
               v.                         :       No. 1810 C.D. 2017
                                          :
Workers' Compensation Appeal              :
Board (Cardone Industries, Inc. and       :
Phoenix/Travelers Insurance               :
Companies),                               :
                        Respondents       :

                                       ORDER

               NOW, September 6, 2018, upon consideration of petitioner’s

application for reargument, and respondent Cardone Industries, Inc.’s answer in

response thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge